Citation Nr: 1426911	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984 and September 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence that is pertinent to the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran testified that he has a current right knee condition that is either due to his military service or that is secondary to his service-connected disabilities.  The Veteran testified that he hurt his knee when he was stationed at Fort Sill, Oklahoma and received pain medication for it; he also testified that he next sought treatment for his right knee in 1994.  The Board notes that on the Veteran's April 1991 Report of Medical History for Separation he checked no to "trick" or locked knee and on the April 1991 Report of Medical Examination for Separation his lower extremity was found to be normal on clinical evaluation.  The Veteran also testified that his right knee is secondary to his service-connected disabilities; the Board notes that the Veteran is currently service-connected for joint pain due to an undiagnosed illness, myalgia muscle pain, chronic fatigue syndrome, and headaches due to undiagnosed illness.  The Veteran has not been afforded a VA examination; an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his right knee disability to determine the nature and etiology, to include if it is secondary to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his right knee disability.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should answer the following questions:

A) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability began during his military service or is otherwise related to such service.

B) The VA examiner must opine whether it is at least as likely as not that the Veteran's right knee disability is caused by, or aggravated (permanently worsened) by his service-connected disabilities: joint pain due to an undiagnosed illness, myalgia muscle pain, chronic fatigue syndrome, and headaches due to undiagnosed illness.   

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



